                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:20-CR-00263-RJC-DCK
 USA                                         )
                                             )
    v.                                       )                 ORDER
                                             )
 DOMINIQUE CROWDER (2)                       )
                                             )


         THIS MATTER is before the Court upon motion of the defendant to suppress

statements allegedly taken in violation of Miranda, (Doc. No. 28), and the

government’s response notifying the Court and the defendant that it will not use

the statements at issue in its case-in-chief, (Doc. No. 29).

         IT IS, THEREFORE, ORDERED that the defendant’s motion to suppress,

(Doc. No. 28), is DISMISSED as moot.

         The Clerk is directed to certify copies of this Order to the Federal Defender

and the United States Attorney.

 Signed: March 10, 2021




         Case 3:20-cr-00263-RJC-DCK Document 30 Filed 03/10/21 Page 1 of 1
